1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   FLOYD GREENE,                                    )   Case No.: 1:18-cv-00655-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING, WITHOUT PREJUDICE,
13           v.                                       )   PLAINTIFF’S MOTION FOR APPOINTMENT OF
                                                          COUNSEL
14                                                    )
     NORM KARLOW, et.al.,
                                                      )   [ECF No. 19]
15                  Defendants.                       )
                                                      )
16                                                    )

17           Plaintiff Floyd Greene is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for counsel, filed January 30, 2019.

20           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

21   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent

22   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

23   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court

24   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

25   1525.

26   ///
27   ///

28   ///

                                                          1
1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             The test for exceptional circumstances requires the Court to evaluate the Plaintiff’s likelihood

7    of success on the merits and the ability of the Plaintiff to articulate his claims pro se in light of the

8    complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

9    1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most

10   prisoners, such as lack of legal education and limited law library access, do not establish exceptional

11   circumstances that would warrant a request for voluntary assistance of counsel. In the present case,

12   the Court does not find the required exceptional circumstances. Accordingly, Plaintiff’s motion for

13   appointment of counsel will be DENIED without prejudice.

14
15   IT IS SO ORDERED.

16   Dated:     March 1, 2019
17                                                        UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                           2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3
